



AVALONBAY COMMUNITIES, INC.


Secretary’s Certificate


The undersigned, Edward M. Schulman, hereby certifies that he is the Secretary
of AvalonBay Communities, Inc., a Maryland corporation (the “Company”), and does
further certify as follows:


On March 18, 2020, acting by unanimous written consent, the Board of Directors
of the Company adopted the following resolution amending the Company’s Second
Amended and Restated 2009 Equity Incentive Plan, as previously amended on
February 14, 2019:


Resolved:
That Section 2(g) of the Company’s Second Amended and Restated 2009 Equity
Incentive Plan be and hereby is amended to read as follows:



Minimum Vesting Requirements. Notwithstanding any other provision in the Plan to
the contrary, the minimum restriction or vesting period with respect to any
Award granted to an employee shall be no less than one year; provided that,
notwithstanding the foregoing, such minimum vesting provision shall not apply in
the following cases:
i.
in the case of a grantee’s death, disability, retirement or termination of
employment without cause, or (in the case of Performance-Based Awards) a Sale
Event, and

 
ii.
in the case of credits of Awards under Dividend Equivalent Rights associated
with Restricted Stock Units, and



iii.
in addition to the above exceptions, with respect to Awards made after the
Effective Date and granted to employees that result in the issuance of up to 5%
of the shares of Stock reserved and available for issuance under the Plan as of
the Effective Date pursuant to Section 3(a).







IN WITNESS WHEREOF, the undersigned has signed this certificate as of March 18,
2020.




AVALONBAY COMMUNITIES, INC.




/s/ Edward M. Schulman
Name:    Edward M. Schulman
Title:    Secretary





